Exhibit 10.6.6

 

Summary of 2014 Incentive Plans

 

On December 17, 2013, the Human Resources Committee (the “Committee”) of the
Pinnacle West Capital Corporation (“Pinnacle West”) Board of Directors (the
“Board”) approved the Pinnacle West 2014 Annual Incentive Award Plan (the “PNW
Plan”), which provides an incentive award opportunity for Donald E. Brandt, the
Chairman of the Board, President, and Chief Executive Officer of Pinnacle West
and the Chairman of the Board, President and Chief Executive Officer of Arizona
Public Service Company (“APS”).  On December 18, 2013, the Board, acting on the
recommendation of the Committee, approved the APS 2014 Annual Incentive Award
Plan (the “APS Plan”), which includes an incentive award opportunity for James
R. Hatfield, Executive Vice President and Chief Financial Officer, and David P.
Falck, Executive Vice President and General Counsel, and the APS 2014 Annual
Incentive Award Plan for Palo Verde Employees (the “Palo Verde Plan”), which
includes an incentive award opportunity for Randall K. Edington, Executive Vice
President and Chief Nuclear Officer.  The PNW Plan, the APS Plan and the Palo
Verde Plan are referred to collectively herein as the “2014 Plans.”

 

No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Mr. Brandt, and APS, with respect to
Messrs. Hatfield and Falck, each achieves a specified threshold earnings level. 
No incentive payment will be awarded under the earnings portion of the Palo
Verde Plan with respect to Mr. Edington unless the Palo Verde Nuclear Generating
Station (“Palo Verde”) achieves specified business unit performance goals.  The
Committee will evaluate the impacts of unusual or nonrecurring adjustments to
earnings in determining whether any earnings level has been met for purposes of
the 2014 Plans.  Arizona Corporation Commission rate-related impacts are
excluded.

 

The award opportunity for Mr. Brandt is based on the achievement of specified
2014 Pinnacle West earnings levels.  Mr. Brandt has an award opportunity of up
to 50% of his base salary if the threshold earnings level is met, up to 100% of
his base salary if a target earnings level is met, and up to 200% of his base
salary if a maximum earnings level is met, before potential adjustments for
business results and individual performance; however, in no event may
Mr. Brandt’s award exceed 200% of his base salary.  In considering Mr. Brandt’s
individual performance, the Committee may also consider shareholder value
creation, customer service, financial strength, operating performance, safety
performance, leadership effectiveness and other general performance objectives.

 

The award opportunities for Messrs. Hatfield and Falck under the APS Plan and
for Mr. Edington under the Palo Verde Plan are based on the achievement of
specified 2014 APS earnings levels and specified business unit performance
goals.  Messrs. Hatfield and Falck have a target award opportunity of up to 60%
of their base salary.  Messrs. Hatfield and Falck may earn less than the target
amount or more, up to a maximum award opportunity of up to 120% of their base
salary, depending on the

 

--------------------------------------------------------------------------------


 

achievement of the earnings and business unit performance goals separately or in
combination, and before adjustment for individual performance.  Mr. Edington has
an award opportunity of 12.5% of his base salary, a target of 50% of his base
salary, and up to a maximum of 100% of his base salary, depending on the
achievement of the earnings and business unit performance goals, separately or
in combination, and before adjustment for individual performance.  In no event
may the award to each of Messrs. Hatfield, Falck and Edington exceed two times
his target amount.  The business unit performance indicators that will be
considered for Messrs. Hatfield and Falck are derived from the following APS
critical areas of focus as provided in its Strategic Framework:  employees,
operational excellence and shareholder value.  The business unit performance
indicators for Mr. Edington are based on employees, operational excellence,
performance improvement and shareholder value.  In considering each Officer’s
individual performance, the Committee may also consider additional factors such
as shareholder value creation, customer service, financial strength, operating
performance, safety, and the Chief Executive Officer’s assessment of the
Officer’s performance during the year.

 

In addition, consistent with Mr. Edington’s letter agreement regarding his
employment, the Board approved a separate compensation opportunity for
Mr. Edington of up to $125,000 upon the achievement of specific performance
measures tied to Palo Verde operations performance and regulatory evaluations.

 

--------------------------------------------------------------------------------